Citation Nr: 1009485	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 19, 2000, 
for a 100 percent rating for bronchial asthma with emphysema.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from April 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which assigned a 100 percent rating for 
bronchial asthma with emphysema effective September 19, 2000. 

In July 2007, the Veteran withdrew his request for a hearing 
before a Veteran's Law Judge.  See 38 C.F.R. § 20.704 (2009).

In a January 2009 decision, the Board denied the Veteran's 
claim for an effective date prior to September 19, 2000 for a 
100 percent rating for bronchial asthma with emphysema.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2009, the Court issued 
an order which granted a joint motion of the parties for 
remand, and to vacate the Board's January 2009 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2009 joint motion states that the Veteran's VA 
medical records at the Fort Worth, Texas, VA Outpatient 
Facility have not been requested or obtained for the time 
period under consideration.  The Veteran was granted an 
increased rating of 30 percent for his asthma disability by 
an unappealed May 1981 rating decision.  He was awarded a 100 
percent rating for his disability effective September 19, 
2000.  The VA medical records dated from May 1981 to 
September 1990 must be obtained and considered in 
adjudicating the Veteran's claim for an earlier effective 
date.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's 
VA treatment records from the VA North 
Texas Health Care System, including the 
Fort Worth VA Outpatient Clinic, dated 
from May 13, 1981, to September 19, 2000. 

2.  Upon completion of the above requested 
development reconsider the Veteran's 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


